t c memo united_states tax_court joe pokawa and nancy fatoma petitioners v commissioner of internal revenue respondent docket no filed date joe pokawa and nancy fatoma pro sese marty jane dama for respondent memorandum findings_of_fact and opinion thornton judge respondent determined deficiencies in petitioners’ and federal_income_tax of dollar_figure and dollar_figure respectively respondent further determined penalties pursuant to sec_6662 of dollar_figure and dollar_figure for tax_year sec_2013 and sec_2014 respectively the issues for decision are whether petitioners are entitled to deductions claimed on schedules c profit or loss from business greater than respondent has allowed whether petitioners are entitled to deductions for unreimbursed employee business_expenses and mortgage interest and points as claimed on schedules a itemized_deductions whether petitioners are entitled to dependency_exemption deductions whether petitioners are entitled to education credits whether petitioners are liable for the sec_72 additional tax on premature distributions from a qualified_retirement_plan and whether petitioners are liable for accuracy-related_penalties pursuant to sec_6662 1all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated monetary amounts are rounded to the nearest dollar 2respondent made additional adjustments that are merely computational and depend upon our resolution of the remaining issues we do not discuss the computational adjustments further in addition the adjustment in the notice_of_deficiency for xxx-xx-3272 for of dollar_figure--which the parties have not addressed--appears to duplicate the computational adjustment for the education credit for of dollar_figure we expect the rule_155_computations will so reflect findings_of_fact the parties have stipulated some facts which we incorporate by this reference when they timely petitioned the court petitioners resided in texas during the years at issue ms fatoma was employed as a nurse aide she earned wages of dollar_figure in and dollar_figure in at the start of mr pokawa was employed by at t but he lost that job later in the year he earned wages of dollar_figure from at t in and dollar_figure from ad susman associates inc in after losing his job with at t mr pokawa withdrew money from a retirement account to invest in various business activities the withdrawals were reported on forms 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc the forms 1099-r reported gross distributions of dollar_figure and dollar_figure for and respectively and indicated distribution code for an early distribution with no known exception in mr pokawa turned years of age in mr pokawa operated a business called united banquet hall he began operating united banquet hall as early a sec_2010 and realized a net_loss for each year of operation during and mr pokawa operated a tax_return preparation business 1st class tax services out of his home he began operating that business as early as but was the first year for which he reported any profit during and mr pokawa also operated a business called sierra outreach center sometimes referenced in the record as sierra leone outreach center through date sierra outreach center was at an address on broadway boulevard in garland texas in date sierra outreach center moved to a location on national drive also in garland texas mr pokawa described the sierra outreach center as a furnished warehouse that he rented for meetings the sierra outreach center began operating as early a sec_2012 and realized a net_loss for each year of operation during mr pokawa briefly for like a week or month operated an uber driving business 3mr pokawa testified that he had to purchase a car in order to begin the uber driving business but after the car broke down because of the excessive driving he did not continue with it during mr pokawa’s daughter h j who was born in resided with petitioners at their residence during mr pokawa’s son a p who was born in resided with petitioners petitioners’ and federal_income_tax returns petitioners filed joint federal_income_tax returns for and reporting income from wages unemployment_compensation and pensions and annuities petitioners also reported schedule c losses for and of dollar_figure and dollar_figure respectively schedule c expenses petitioners attached three schedules c to their return the schedule c for united banquet hall reported no gross_income and total expenses of dollar_figure including expenses for among other things contract labor rent or lease of other business property and rent or lease of vehicles machinery and equipment the schedule c for 1st class tax services reported gross_income of dollar_figure and total expenses of dollar_figure for among other things advertising car and truck and meals and entertainment the schedule c for sierra outreach center reported gross_income of dollar_figure and total expenses of 4the court refers to minor children by their initials see rule a dollar_figure for among other things car and truck contract labor rent or lease of other business property and utilities petitioners also attached three schedules c to their return the schedule c for 1st class tax services reported gross_income of dollar_figure and total expenses of dollar_figure for among other things commissions and fees rent or lease of other business property and utilities the schedule c for sierra outreach center reported gross_income of dollar_figure and total expenses of dollar_figure for among other things car and truck rent or lease of other business property and utilities the schedule c for the uber driving business reported gross_income of dollar_figure and total expenses of dollar_figure for among other things car and truck itemized_deductions on schedules a for and petitioners claimed itemized_deductions for among other things mortgage interest and unreimbursed employee business_expenses for petitioners claimed a deduction of dollar_figure for mortgage interest and for they claimed a deduction of dollar_figure for mortgage interest and mortgage_insurance premiums 5unlike the corresponding schedule c petitioners’ schedule c for 1st class tax services did not include deductions for car and truck expenses for and petitioners reported unreimbursed employee business_expenses of dollar_figure and dollar_figure respectively petitioners attached to their return two form sec_2106 employee business_expenses one for mr pokawa and one for ms fatoma mr pokawa’ sec_2013 form_2106 reported unreimbursed employee business_expenses of dollar_figure comprising vehicle expenses parking fees and tolls travel_expenses while away from home other business_expenses and meals and entertainment ms fatoma’ sec_2013 form_2106 reported unreimbursed employee business_expenses of dollar_figure comprising vehicle expenses parking fees and tolls other business_expenses and meals and entertainment the schedule a included an additional dollar_figure that was not reported on the form sec_2106 petitioners attached to their return a single form_2106 for ms fatoma which reported unreimbursed employee business_expenses of dollar_figure comprising vehicle expenses parking fees and tolls other business_expenses and meals and entertainment the schedule a included an additional dollar_figure that was not reported on ms fatoma’ sec_2014 form_2106 6the amounts of the reported expenses for meals and entertainment on petitioners’ form sec_2106 were calculated by applying the limitation prescribed by sec_274 dependency_exemption deductions petitioners claimed two dependency_exemption deductions for both and they claimed one of mr pokawa’s parents as a dependent for each year they also claimed h j as a dependent for and a p as a dependent for education credits on forms education credits american opportunity and lifetime learning credits attached to their and returns petitioners claimed the refundable american opportunity_credit of dollar_figure for each year the form_8863 reported that mr pokawa attended kaplan financial education in la crosse wisconsin and the form_8863 reported that he attended dallas county community college distributions from retirement_plan petitioners’ form_1040 included in gross_income an early distribution of dollar_figure the attached form_5329 additional taxes on qualified_plans including iras and other tax-favored accounts indicated exception no other and additional tax of dollar_figure petitioners’ form_1040 included in gross_income an early distribution of dollar_figure the attached form_5329 indicated exception no ira_distributions made to certain unemployed individuals for health insurance premiums and additional tax of dollar_figure notice_of_deficiency for respondent disallowed all of petitioners’ claimed schedule c deductions for 1st class tax services united banquet hall and sierra outreach center for respondent disallowed all their claimed schedule c deductions for 1st class tax services and sierra outreach center and dollar_figure of the schedule c deductions for car and truck expenses for the uber driving business respondent also disallowed the dependency_exemption deductions for mr pokawa’s children and the refundable education credits for lack of substantiation respondent disallowed schedule a mortgage interest deductions of dollar_figure for and dollar_figure for on the grounds that these deductions were not verified or determined to be reasonable based on all available information respondent disallowed all of petitioners’ claimed unreimbursed employee_business_expense deductions respondent also determined that petitioners were liable for the sec_72 additional tax on early distributions from a qualified_retirement_plan and for sec_6662 accuracy-related_penalties opinion the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving those determinations erroneous rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual matters may shift from the taxpayer to the commissioner under certain circumstances petitioners did not allege that sec_7491 shifts the burden_of_proof to respondent nor does the record establish that petitioners satisfy the prerequisites under sec_7491 for any such burden shift deductions are allowed as a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any claimed deduction rule a 503_us_79 292_us_435 this burden requires the taxpayer to substantiate expenses for deductions claimed by keeping and producing adequate_records that enable the commissioner to determine the taxpayer’s correct_tax liability sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir 43_tc_824 sec_1_6001-1 e income_tax regs sec_162 allows a deduction for ordinary and necessary business_expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business an expense is ordinary if it is a common or frequent occurrence in the type of business involved 308_us_488 an expense is necessary if it is appropriate and helpful to the taxpayer’s business 320_us_467 if a taxpayer establishes that a deductible expense has been paid but is unable to substantiate the precise amount we generally may estimate the amount of the deductible expense bearing heavily against the taxpayer responsible for the inexactitude 39_f2d_540 2d cir we cannot estimate deductible expenses however unless the taxpayer presents evidence providing a sufficient basis for making an estimate 85_tc_731 without such basis any allowance would amount to unguided largesse 245_f2d_559 5th cir i schedules c respondent disallowed all of petitioners’ claimed schedule c deductions relating to 1st class tax services sierra outreach center and united banquet hall and a large part of their claimed schedule c deductions for the uber driving business respondent has not disputed that these various activities represented bona_fide trades_or_businesses but has based his disallowance of the claimed deductions on petitioners’ failure to establish that these amounts were paid_or_incurred during the relevant taxable_year as ordinary and necessary business_expenses the documentary_evidence petitioners provided to substantiate the expenses underlying the claimed schedule c deductions is scant mr pokawa testified that in the building in which he kept most of his tax records flooded destroying his documents if a taxpayer’s records are lost or destroyed through circumstances beyond his or her control the taxpayer may substantiate expenses through reasonable reconstruction see 71_tc_1120 the burden is on the taxpayer to show that the documents were actually destroyed because of circumstances beyond his or her control see adler v commissioner tcmemo_2010_47 aff’d 443_fedappx_736 3d cir 7at trial the court sustained respondent’s objections to certain documents on the grounds that the documents had not been exchanged pursuant to the court’s standing_pretrial_order of date were incomplete or summarized documents that were not also offered as evidence even if these proffered documents had been admitted they would do very little to assist petitioners’ case in fact several of the receipts appear to be for a business called sierra autos for which no schedules c were included with the returns for and the circumstances surrounding mr pokawa’s assertion of a flood are vague and petitioners have offered no evidence apart from this testimony that their tax records were destroyed in a flood it remains unclear why petitioners could not have reconstructed in a timely manner at least some of their records by obtaining bank records and contacting third-party payees such as property managers and insurance and utility companies indeed mr pokawa testified that just one week before trial he hired a taskmaster approved to help him put his documents together moreover petitioners have failed to explain the dearth of records for the period after the alleged flood nevertheless after carefully reviewing petitioners’ scant documentation which includes portions of a lease agreement some utility bills and carbon copies of checks for rent payments along with mr pokawa’s testimony and bearing heavily against petitioners whose inexactitude is of their own making we are satisfied that there is a sufficient evidentiary basis to permit us to estimate the following amounts of deductible expenses rent as claimed on the schedule c for sierra outreach center utilities of dollar_figure for the schedule c for sierra outreach center rent as claimed on the schedule c for sierra outreach center and utilities as claimed on the schedule c for sierra outreach center see 39_f2d_540 petitioners produced no evidence to substantiate the remaining schedule c expenses for which respondent disallowed deductions for and or to provide us any basis for estimating any such deductible expenses accordingly we sustain respondent’s determinations regarding the remaining schedule c expenses not discussed above 8petitioners produced evidence that sierra outreach center occupied and paid rent for a building on broadway boulevard until date at which time it moved to an address on national drive where it remained through the evidence permits us to conclude that petitioners have substantiated the rent deductions claimed with respect to sierra outreach center on their and returns petitioners also produced utility bills for the national drive address showing an average utility expense of dollar_figure per month the evidence permits us to conclude that petitioners have substantiated utilities expenses for sierra outreach center as deducted on their return and for their taxable_year three additional months of those utilities expenses at dollar_figure per month for october november and date the record contains no evidence whereby we might estimate any utility expenses_incurred at the broadway boulevard address 9the limited evidence in the record also makes us think that even if petitioners had substantiated the expenses reported for united banquet hall and the uber driving business--which they have not--any such expenses would have constituted nondeductible startup expenses or possibly in the case of certain amounts claimed for the uber driving business capital expenditures see sec_179 sec_195 sec_263 ii schedule a deductions a mortgage interest and points at trial petitioners made no argument and provided no substantiation for the portion of the mortgage interest_deduction that respondent disallowed petitioners have not established entitlement to mortgage interest deductions greater than respondent allowed in the notice_of_deficiency b unreimbursed employee business_expenses petitioners claimed and respondent disallowed unreimbursed employee_business_expense deductions of dollar_figure for and dollar_figure for the performance of services as an employee is considered a trade_or_business 54_tc_374 an employee_business_expense is not ordinary and necessary however if the employee is entitled to reimbursement from his or her employer see 24_tc_21 noz v commissioner tcmemo_2012_272 at furthermore personal living or family_expenses are generally not deductible sec_262 at trial petitioners made no argument and provided no substantiation for the unreimbursed employee business_expenses they have not established that the reported expenses were incurred or if incurred were not reimbursed by their employers consequently we sustain respondent’s determination that petitioners are not entitled to deductions for unreimbursed employee business_expenses for and iii dependency_exemption deduction for qualifying_child an individual is allowed a deduction for an exemption for each individual who is a dependent as defined in sec_152 of the taxpayer for the taxable_year sec_151 sec_152 defines a dependent to include a qualifying_child generally a qualifying_child must bear a specified relationship to the taxpayer have the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year meet certain age requirements not have provided over one-half of his or her own support for the year at issue and not have filed a joint_return other than a claim_for_refund with a spouse for the taxable_year sec_152 the notice_of_deficiency included an adjustment for dependent children-- live with taxpayer explaining we disallowed the amount shown on your return because we did not receive an answer to our request for supporting information to be allowed a deduction expense exemption credit or other tax benefit you must establish that you have met all requirements of the law respondent’s answer and pretrial memorandum provided no further clarification or explanation of the grounds upon which the dependency_exemption deductions were disallowed respondent appears to dispute whether mr pokawa and his children had the same principal_place_of_abode for more than one-half of the taxable_year mr pokawa has two children a daughter h j born in and a son a p born in in h j resided with petitioners for the entire year in a p resided with petitioners for the entire year mr pokawa explained that this living arrangement was dictated by the family members’ preferences we are satisfied that mr pokawa’s daughter and son each satisfy the relationship requirement and the principal_place_of_abode requirement to be a qualifying_child an individual must not have attained age as of the close of the calendar_year in which the taxpayer’s taxable_year begins or else be a student who has not attained age during that same year sec_152 a in h j turned and in a p turned accordingly each child met the age requirement for the year for which he or she was claimed as a 10a similar explanation was included in the notice_of_deficiency for most of the proposed adjustments qualifying_child respondent has not expressly contended and nothing in the record suggests that h j or a p provided more than one-half of his or her own support for the years at issue or that h j or a p filed a joint_return with a spouse for the years at issue in sum we conclude and hold that h j was a qualifying_child for petitioners’ tax_year and a p was a qualifying_child for their tax_year consequently petitioners are entitled to the disputed dependency_exemption deductions for and iv education credits the american opportunity_credit is a modified version of the hope scholarship credit sec_25a the american opportunity_credit provides for a credit against tax equal to a percent of so much of the qualified_tuition_and_related_expenses paid_by the taxpayer during the taxable_year as does not exceed dollar_figure plus b percent of such expenses so paid as exceeds dollar_figure but does not exceed dollar_figure sec_25a the credit phases out for a taxpayer whose modified_adjusted_gross_income exceeds dollar_figure or dollar_figure for married taxpayers filing joint returns sec_25a in addition up to of this credit may be refundable sec_25a petitioners claimed and respondent disallowed the american opportunity_credit for and petitioners introduced no evidence tending to show that they were eligible for this credit for or they produced no records of tuition payments or educational expenses related to mr pokawa’s claimed educational activities petitioners have not met their burden of proving entitlement to the american opportunity credits accordingly we sustain respondent’s disallowance of the credits v sec_72 additional tax generally sec_72 imposes an additional tax on an early distribution from a qualified_retirement_plan equal to of the portion of the distribution that is includible in gross_income the additional tax is intended to discourage taxpayers from taking premature distributions from retirement plans 106_tc_337 see also s rept no pincite c b supp the additional tax under sec_72 does not apply to certain distributions from qualified_retirement_plans including distributions to an employee age or older or to unemployed individuals for health insurance premiums sec_72 d there is no exception under sec_72 for financial hardship see 111_tc_250 gallagher v commissioner tcmemo_2001_ deal v commissioner tcmemo_1999_352 petitioners do not dispute that the distributions in and of dollar_figure and dollar_figure respectively were early distributions from a qualified_retirement_plan indeed they properly included the distributions in gross_income for both and on forms petitioners indicated exception no for other without further explanation for and exception no for ira_distributions made to unemployed individuals for health insurance premiums for mr pokawa testified that he spent all the money he was able to get from his k or retirement on his various business ventures petitioners produced no evidence to show that they meet any of the exceptions under sec_72 accordingly we sustain respondent’s determination that petitioners are liable for the sec_72 additional tax for and vi sec_6662 penalties respondent determined that for each year at issue petitioners are liable for a accuracy-related_penalty pursuant to sec_6662 and b and for an underpayment attributable to negligence or a substantial_understatement_of_income_tax respondent bears the burden of production with respect to this penalty see sec_7491 to meet this burden respondent must produce evidence establishing that it is appropriate to impose this penalty once respondent has done so the burden_of_proof is upon petitioners to show that they are not liable for the penalty see 116_tc_438 negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws and is the failure to exercise due care or the failure to do what a reasonable and prudent person would do under the circumstances sec_6662 85_tc_934 sec_1_6662-3 income_tax regs negligence also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs petitioners exhibited a lack of due care in failing to keep adequate books_and_records and in failing to properly substantiate expenses underlying claimed deductions and credits respondent has carried his burden of production with respect to the sec_6662 penalty for negligence sec_6662 and b imposes the accuracy-related_penalty on any portion of a tax underpayment that is attributable to any substantial_understatement_of_income_tax defined in sec_6662 as an understatement that exceeds the greater of of the tax required to be shown on the return or dollar_figure the exact amounts of petitioners’ underpayments will depend upon the rule_155_computations in accordance with our findings and conclusions to the extent that those computations establish that petitioners have substantial understatements of income_tax respondent has also met his burden of production in this regard see prince v commissioner tcmemo_2003_247 the accuracy-related_penalty does not apply with respect to any portion of an underpayment if the taxpayer acted with reasonable_cause and in good_faith with regard to that portion sec_6664 that determination is made case by case depending on the facts and circumstances sec_1_6664-4 income_tax regs those circumstances include the experience knowledge and education of the taxpayer id petitioners have made no attempt to establish reasonable_cause and good_faith moreover mr pokawa despite having a tax_return preparation business failed to keep adequate books_and_records and to properly substantiate expenses underlying claimed deductions and credits accordingly we sustain respondent’s determination that petitioners are liable for the sec_6662 penalties for and for negligence and alternatively for substantial understatements of income_tax insofar as the rule_155_computations show substantial understatements to reflect the foregoing decision will be entered under rule
